Citation Nr: 0605889	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the New 
Orleans, Louisiana, Department of Veterans' Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented sufficient new and material evidence to reopen the 
claim for service connection for a skin condition of the feet 
that had been previously denied in October 1972.  In April 
2003, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge at a personal hearing 
conducted at the New Orleans RO.  On October 20, 2003, the 
Board issued a decision which denied the veteran's claim, 
finding that new and material evidence had not been 
presented.

On December 2, 2004, a Joint Motion for Remand was issued 
that requested that the Board's October 2003 decision be 
vacated and remanded.  It was noted that the incorrect new 
and material evidence standard had been used in the Board 
decision.  Furthermore, the Board had considered evidence 
submitted by the appellant at his personal hearing; since he 
had not waived RO consideration of this evidence, the Board 
should have returned the case to the RO for readjudication 
and the preparation of a supplemental statement of the case 
(SSOC).  On December 9, 2004, the Court of Appeals for 
Veterans Claims (CAVC) issued an Order vacating the October 
2003 Board decision and ordering action consistent with the 
Joint Motion for Remand.

In September 2005, the Board remanded this case to the RO for 
readjudication and the issuance of a SSOC.  In December 2005, 
the RO issued a SSOC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, this case was remanded by the Board to the RO 
in September 2005.  The RO was instructed to review the 
expanded record, including the records received in March 
2003, as well as any records received since the December 2004 
CAVC Order.  They were also instructed to determine if new 
and material evidence had been received pursuant to the 
standard in effect prior to August 29, 2001 (because the 
veteran had filed his claim to reopen in July 2001).  
However, while the RO did issue a SSOC in December 2005 that 
reviewed  the expanded record, they relied upon the new and 
material evidence standard in effect after August 29, 2001, 
contrary to the instructions of the September 2005 remand.  
The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by...the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO must determine if new and material 
evidence has been received under the 
standard in effect prior to August 29, 
2001 to reopen the veteran's claim for 
service connection for a skin disorder of 
the feet.  If the veteran's claim is 
reopened, the RO must determine if service 
connection is justified.  If the claim is 
not reopened, the veteran and his 
representative should be furnished an 
appropriate SSOC and given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

